Title: From James Madison to Benjamin W. Crowninshield, 10 May 1815
From: Madison, James
To: Crowninshield, Benjamin W.


                    
                        
                            Dear Sir
                        
                        Montpelier May 10. 1815
                    
                    I have requested the Secy. of State to bring into consultation at Washington several subjects, which you will of course learn from him. Among them is the expediency of discontinuing the suspension of the Algerine expedition; with perhaps a reduction of the force to a minimum. The stake & the temptation being thus diminished, the objections to the departure of Commodore Decatur wd. be proportionably so. If the result of your Consultation be in favor of putting an end to delay, you will give your instructions accordingly. From the general tone of public sentiment in Europe at the present moment, any perfidious proceeding agst. an Expedition agst. the kidnapping & enslaving of Christians, wd. be so odious that I am the less apprehensive of such an event. Affece. respects
                    
                        
                            James Madison
                        
                    
                